      Case 9:20-cv-00100-DLC-KLD Document 20 Filed 10/29/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


RAYELLEN McDONALD,                                CV 20-100-M-DLC-KLD

                    Plaintiff,
                                                  ORDER
vs.

WALMART INC., an Arkansas
corporation,

                    Defendant.

      Defendant moves for the admission of Susan K. Tvrdy to practice before this

Court in this case with Christopher R. Hedican to act as local counsel. Mr.

Hedican’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Susan K. Tvrdy pro hac vice is GRANTED on the condition that Ms. Tvrdy shall

do her own work. This means that Ms. Tvrdy must do her own writing, sign her

own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Ms. Tvrdy may move for the

admission pro hac vice of one (1) associate of her firm. Such associate, if duly
      Case 9:20-cv-00100-DLC-KLD Document 20 Filed 10/29/20 Page 2 of 2



admitted, shall be authorized to participate in this case on the same terms and

conditions as Ms. Tvrdy.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Tvrdy, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 29th day of October, 2020.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
